Title: Charles Willson Peale to Thomas Jefferson, 20 May 1817
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            My dear Sir
            Belfield
May 20th 1817.
          
          Although very unwilling to give you the least trouble in the epistolary line, yet I feel a desire to communicate what I consider a cricis of my labours on the Museum—beleiving that you esteem it a work of importance to the enlightning of the Public mind. Envy of some men and self-interest in others have made them active, to get the Museum remooved from the State-House, and the City being indebt and without funds, and limited in  their powers to raise money—The Corporation by one set of men were urged to put  a high rent, and some others advised them to let me be rent free. Yet all acknowledge the importance that the Museum is to the City, Nay, even the men who are the most active to fix a high rent, but they say that the income can afford it, without considering that taking away its funds is robing it of the means of improvement—and also my means of supporting 4 families, besides a support to the labouring hands in it.
          I made to the Corporation a specific proposition, which I conceived was so much the interest of the City to accept, that was I to publish it, they would be compelled to ascent through the Voice of the People—I proposed to make over to the City  all my right and title to the Museum for ever, and to give an annual rent of 800$, and also to appropriate 400$ annually for its increase & support under their approbation of its application, on condition that they would allow the Museum to remain in perpetuity in the upper part of the State-house, and allow me or my heirs to extent extend it over the fireproof Offices, east & West, the building to be made at my expence, and after paying all the incidental expences, and that I and my heirs should also be bound to take all suitable care of the articles and the regulation of the Establishment, then the surplus revenue we would receive as the proper reward for exertion and the right of inheritance, and as the most certain means of insuring its prosperity. By this Plan the City would reap all the benefit of such an Establishment without a single cent expence—But I have good reason to believe that a number of  Attornies at Law are desireous to get the rooms we occupy—and there are a number of that Profession in the Councils, whose influence as men of Words will swerve the Councils from their duty.
          The question is not yet finally determined, but I am prepaired to send them my determination, which will be to this purpose, Vizt that I conceived that my Plan would have secured to the City of Philada an Institution of immence Value to the Citizens in a Political, moral and religious point of View. Not only contributing to the general Wealth, by its inducements of Straingers to visit and Stay with us, but also by enlarging the Public minds in Arts and Science by various Lectures on Subjects furnished by the Museum.—By harmonising jaring Sentiments in assembling company promiscuously togather viewing the immence varieties of the works of an alwise Creator.—And in the cheapest mode to amuse at the same moment to instruct in a forcible manner, the vain, the Idle, and the profligate, to win them from haunt of Vice and disapation.—And lastly, that the Museum would furnish food for the minds of wise and good Men, Women & Children of the present day, and to rising generations by its perpetuity. I say, “By the enlargement and increase of the Institution on the proposed Plan, I beleived I was serving the City at the least possible expence to it, with Riches, Virtue & honour.—But if your honorable boards think it is not of such interest to the City, I must doubt my opinion as being premature, and submit to your superior judgement. And as there has been surmises that I had endeavored by my address, in July 1816, to the Corporation and the Public, to stir up an opposition to them, I declare that my object was to give the support of Public opinion to an act, which I vainly thought, that the Corporation wished to adopt.   To avoid such censure in future, it is not my intention to publish in Newspapers any thing on the Subject, except an advertizement for the Sale of the Museum, which I hope will not give offence to your honorable boards, when you consider that at my time of life, it is prudent to provide for a change, and as far as possible to prevent all cause of strife amongst my Children.
          Therefore I pray your honorable boards to suffer the Museum to remain in its present situation at a Moderate rent, untill I can provide for some other disposition of it, of which I will not fail to give you due notice according to custom & common usage.
          I am” &c &c.  
          I have acquainted some members of the Councils with my intentions of presenting an  address to the above purport. they say that perhaps the business my may take a  differant turn—I tell them that I shall wait, and not do any thing hastily. Many friends to the Museum advise me to get a lot and build, There is great difficulty to obtain a lott in such a situation as would be Advantagous—besides I am fearful of the perplexities attending the erecting a building sufficiently large for an encreasing Museum. quietness at my time of life is very desireable, and I wish only to amuse myself with my Pencils and take care of my health. If I can dispose sell the Museum at 120,000$ it will releive me from all future trouble—and in Philada it will give the Purchasers a good interest for their money and be an encreasing fund to them.
          To give you what I think a striking trait of the importance of the museum to the City by its attraction of Straingers—on thursday night last week I went to the Museum alone, there were upwards of 150 persons there—I walked from Room to look Room looking for some Person of my acquaintance; I sat down to view them passing before me while they were viewing various articles in the Museum & to my surprize I could not find a single person that I had to my knowledge I had seen before, except my own family.
          The orderly behavour, the harmony, & the pleasure that prevails in every countenance, is truly greatful to my feelings—And also the chemical & Phylosophical experiments made by my Son Rubens, diffusing important knowledge to numerous people who otherways would never have the chance of acquiring of any thing in that way—surely those things which enlighten, and make the multitude happy, ought to meet with liberal encouragement. a well organised Museum on a permanent foundation, from its Usefulness, would receive valuable donations & bequests. this was my view in my offer of it to the City of Philada. And in the plan of regulations I intended to give it a nominal Value divided into 100 Shares, each share to have a Vote in the appointment of a President a Treasurer & Secretary, the Secretary to be keeper of the and manager of the Museum—The accounts to be settled every 6 months, and after all incidental expences are paid, each Stockholder to receive his dividend—
          This is but an imperfect sketch of what will be arranged for the completing the establishment—should it succeed, (which I can scarcely it will think it will, as I believe a combination of Lawyers are oppossing it,) I will give you the detail.
          Before I close my Scrole, I will in addition say—that suppose a lot and a building may be obtained for 40,000$ which added to the above moderate valuation, makes 160,000$. In a good situation in Philada the income with very little trouble and proper attention to its Visitors, it will pay 6 ⅌r Ct on that sum—and by the common increase of Inhabitants with an accumulation of interesting articles, in a few years it undoubtedly would give 10 ⅌r Cts. In my view, a suitable Building need not be a costly one, Walls of sufficient extent with only one Coat of plastering—No Carpenters work except floors, windows, Roof & some doors, And a respectable intrance from the Street.   I intend a journey to N. York in a few days, in order to obtain a settlement of property due me by a former Marriage—Doctr Mitchel and some others fond of Natural History will doubtless inform me what encouragemint to those Studies in that City, can be obtained of that the Corporation—information of this kind will be desirable. Not that I have a wish of sending the Museum to N. York, unless I am compel’d to do so, by dire necessity. Enough on this subject. I am much pleased to hear that you have at last obtained a good artist in Clock & watch work—I have nothing in the Mechanical line worth notice, except the construction of a fire Engine envented by Mr Perkins, which appears to me the most simple and yet powerful that I have seen—my Son in Law, Coleman Sellers (who is an excellent Mechanick) is engaged with Mr Perkins in the establishment of a manufactory of them—Scarcely a day passes, if any of the Engines are seen but they have applicants for either Small or large Engines—some made for Gardens, mooved on wheel Barrows, at 30$—Villiage Engines at 200$ & large of great power to 1000$—The manner of working is by a horizontal motion, and is greatly preferable to the perpendicular working—and an important advantage in the horizontal working, is, that men can work to any extent by means of Ropes.
          
            Accept my best wishes for your health and beleive me with much esteem your friend
            C W Peale
          
        